Citation Nr: 1412183	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a chronic respiratory/pulmonary disorder.

2.  Entitlement to service connection for a chronic respiratory/pulmonary disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978, and from June 1982 to February 1990.  

These matters initially come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In September 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In April 2013, he testified at a Travel Board hearing before the undersigned.  

The issue of entitlement to service connection for a chronic respiratory/pulmonary disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1991 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a chronic respiratory/pulmonary disorder because the evidence did not show that he had a current disability related to an in-service injury or disease.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.  

2.  The evidence received since the July 1991 rating decision, in particular VA treatment records showing a current diagnosis of chronic obstructive pulmonary disease (COPD), relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's PTSD with major depressive disorder is the result of a verified in-service stressor event.


CONCLUSIONS OF LAW

1.  The July 1991 rating decision denying service connection for a chronic respiratory/pulmonary disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a chronic respiratory/pulmonary disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  Service connection for an acquired psychiatric disorder diagnosed as PTSD with major depressive disorder is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 C.F.R. § 3.156(a).  In March 1990, the Veteran filed a claim of entitlement to service connection for shortness of breath and a persistent cough.  Service connection for a chronic respiratory/pulmonary disorder was denied in a July 1991 rating decision because the medical evidence did not show any respiratory or pulmonary pathology.  The Veteran did not appeal or submit new and material evidence within one year of the determination.  
The evidence received since that decision - in particular, VA treatment records showing a diagnosis of COPD - is new and material.  This evidence relates to an unestablished fact needed to establish service connection (i.e., a current disability).  As this new evidence bears directly on an element of the Veteran's claim previously found lacking, reopening the claim is warranted. 

II.  Claim for Service Connection for an Acquired Psychiatric Disorder/PTSD

The Veteran claims that he has a current psychiatric disorder caused by stressful events that occurred during his military service.  Significantly, one of the events involved witnessing a drone crash that occurred on the USS William V. Pratt in August 1975.  See Board Hearing Transcript (Tr.) at 5-6.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

The Veteran asserts that his current psychiatric disorder is related to several stressful events he experienced in service.  The Board finds that one of these stressors has been adequately verified:  a drone crash that occurred on the USS William V. Pratt in August 1975.  Although the Joint Services Records Research Center (JSRRC) did not find the crash documented in the deck logs, the Veteran submitted pages from his cruise book that include a description of the crash and photographs.  The Veteran's personnel records indicate that he stationed on the USS William V. Pratt at the time of the crash.  Under these circumstances, the Board finds that the stressor has been adequately verified.  

The only medical opinion on the question of nexus was provided by a VA examiner in September 2008.  The examiner noted the Veteran's claimed stressors, including the drone crash, and opined that as a consequence of these events, the Veteran developed "long-term psychiatric symptoms."  The examiner then described the Veteran's symptoms and diagnosed him with PTSD and major depressive disorder secondary to PTSD.  As the examiner explained the reasons for his conclusions, which were based on a review of the claims file and an evaluation of the Veteran, the Board finds the opinion probative and sufficient to support the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, as the preponderance of the evidence indicates that the Veteran has a current diagnosis of PTSD with major depressive disorder related to a verified stressor event, service connection is warranted.  


ORDER

The claim of entitlement to service connection for a chronic respiratory/pulmonary disorder is reopened. 

Service connection for PTSD with major depressive disorder is granted.


REMAND

A remand is necessary to obtain any outstanding VA medical records and to obtain a VA examination and medical opinion by a pulmonologist concerning the nature and etiology of the Veteran's claimed respiratory/pulmonary disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records for the Veteran from the Philadelphia VA Medical Center (VAMC) dated prior to September 2005 and since February 2006; from the Wilmington VAMC dated prior to July 2007, from January 2008 to June 2009, and since February 2010; and from the Coatesville VAMC prior to March 2009 and since March 2010.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested in item 1 is completed, schedule the Veteran for an examination to determine the nature and etiology of his respiratory/pulmonary disorder.  The examination must be conducted by a pulmonologist and the chest x-rays must be interpreted by a physician certified as a B-reader.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic file) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current respiratory/pulmonary disorders.  

With respect to each diagnosed disorder, the examiner is asked to provide the following opinions:  

a)  Is it at least as likely as not (a 50 percent probability or greater) that the diagnosed disorder manifested in service?  In rendering this opinion, the examiner's attention is directed to the December 1988 chest x-ray showing a possible scar of the pleural peripheral right lung and the March 1987 and December 1989 Reports of Medical History noting the Veteran's complaints of shortness of breath and chronic morning cough.  

b)  If not, is it is at least as likely as not (a 50 percent probability or greater) that the diagnosed disorder is related to service, including exposure to environmental hazards (chemicals, asbestos, dust, and debris) but excluding use of tobacco products?  

A complete rationale must be provided for all opinions rendered.  Any other notable risk factors that are present or absent should also be discussed, to include the Veteran's smoking history.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James D. Ridgway
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


